NOTICE OF ALLOWBILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexa Hunter on 6/24/2021.
The application has been amended as follows: 
Rejoin claims 20-26.

Claim 1, line 1 replace “that” with --in the form of a film, fiber, or molded article, wherein the polymeric material--; line 7, delete “substantially”. 

Claim 7, line 1, insert --copolyetherester-- before “elastomer”. 

Claim 23, line 1, insert --in the form of a fiber, film, or molded article-- after “material”; line 9, delete “substantially”.
Claim 26, line 10, delete “substantially”.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-25 is the recitation in claims 1 and 23 of a polymeric material in the form of a film, fiber, or molded article, wherein nanopores are distributed homogenously throughout the polymeric material. The primary reason for allowance of claim 26 is the recitation of a fiber, wherein nanopores are distributed homogenously throughout the fiber.  
The closest prior art references are the following: (1) Topolkarev et al. (WO 2015/019201); (2) Vollenberg (US 2008/0125551), and (3) Mleziva et al. (WO 2014/199275). 
Topolkarev et al. teach a polymeric material formed from a thermoplastic composition containing a continuous phase that includes a matrix polymer, microinclusion additive, and nanoinclusion additive. See page 3, lines 18-20. The microinclusion and nanoinclusion additives can become dispersed within the continuous phase as discrete domains. See page 3, lines 22-24. A substantial number of nanopores are formed adjacent to the nano-scale domains or micro-scale domains. See page 3, line 33 to page 4, line 1. The nanopores have an average cross-sectional dimension of about 800 nm or less, in some embodiments from about 5 to about 250 nanometers, and in some embodiments from about 10 to about 100 nanometers (page 7, lines 23-25). Micropores may also be formed at and around the micro-scale domains (page 32, lines 19-20). The continuous phase contains one or more matrix polymers which typically constitute from about 60wt% to about 99wt% of the thermoplastic composition (page 8, lines 31-32).  In certain embodiments, the matrix polymers used to form the continuous phase include polyesters with expressly named examples being polylactic acid (page 9, line 7); aromatic polyesters such as polyethylene terephthalate (page 9, lines 17-18). The glass transition of the polyester used to produce the matrix polymer of the thermoplastic composition of Topolkarev et al. is about 0ºC or more.  Topolkarev et al. teach that the axial dimension of the nanopores may be larger than the cross-sectional dimension so that the aspect ratio (the ratio of the axial dimension to the cross-sectional dimension) is from about 1 to about 30, in some embodiments from about 1.1 to about 15, and in some embodiments from about 1.2 to about 5. See page 32, lines 25-29 of Topolkarev et al. In some embodiments the average axial dimension of the nanopores is from about 880 to about 12,000 nm or less (when the aspect ratio is 1.1 to 15, and the average cross section dimension is about 800 nm or less); in some embodiments the average axial dimension is from about 275 to 3750 nm (when the aspect ratio is 1.1 to 15 and the average cross section dimension is about 250 nm); in some embodiments the average axial dimension is from about 300 to 1250 nm (when the aspect ratio is 1.2 to 5 and the average cross section dimension is about 250 nm); in some embodiments the average axial dimension is from about 110 to 1500 nm (when the aspect ratio is 1.1 to 15 and the average cross section dimension is about 100 nm); and in some embodiments the average axial dimension is from about 120 to about 500 nm (when the aspect ratio is 1.2 to 5 and the average cross section dimension is about 100 nm). Topolkarev et al. teach that the nanoinclusion additive is present in the polymer matrix in the form of discrete nano-scale domains. See page 17, lines 15-18. The nanoinclusion additive is present in an amount of from about 0.01 to about 15wt% in the entire thermoplastic composition, and in some embodiments in an amount of from about 0.05 to about 10wt% of the thermoplastic composition. See page 17, lines 29-30 of Topolkarev et al. Topolkarev teaches that embodiments of the invention include absorbent articles and films (page 35, lines 11-15). Topolkarev teaches that the polymeric material may be in the form of films, fibrous materials, or molded articles (see page 33, line 31 to page 34, line 3. Topolkarev teaches that the polymeric material may be in the form of a fibrous material or a layer or component of a fibrous material formed from fibers, such as nonwoven webs. See page 34, lines 17-27. 
Topolkarev et al. fails to disclose that nanopores are distributed homogenously throughout the polymeric material. On the contrary, Topolkareve et al. ‘201 discloses that it is an object of the invention to produce a polymer material which can be strained in zones to create a unique network of pores within the strained zone(s). Topolkarev et al. teaches that the polymeric materials of the invention contain multiple zones, one or more of which (the first zone(s)) have a certain degree of porosity and one or more of which (the second zone(s)) have a lesser degree of porosity. See page 4, lines 1-10. Topolkarev et al. ‘201 teaches that “Regardless of the particular configuration, the average percent volume occupied by the pores within a given unit volume of the material in the first zone(s) is typically greater than that of the second zone(s).” See page 4, lines 18-26. The polymeric materials of Topolkarev et al. ‘201 are distinct from the instant invention, as Topolkarev et al. ‘201 specifically teaches forming articles having layers of differing porosity, while the instantly claimed invention requires nanopores to be distributed homogenously throughout the entire material. 
Vollenberg teaches a composition comprising poly(ester-ether)copolymer comprising units from derived from terephthalic or a chemical equivalent thereof, units derived from butane diol or a chemical equivalent thereof, and units derived from poly(oxytetramethylene glycol) or a chemical equivalent thereof. See abstract. The poly(ester-ether) copolymers have elastomeric properties and are therefore elastomers. See ¶23 and ¶67 of Vollenberg. The compositions can be shaped into molded articles such as films (¶63). 
Vollenberg fails to disclose that the films contain nanopores, let alone nanopores distributed homogenously throughout the film or molded article. Vollenberg fails to disclose that the poly(ester-ether)copolymers are in dispersed in a continuous phase in the form of discrete domains. 
Mleziva et al. teaches a method for the formation of pores in a polymeric material that contains a thermoplastic composition. The thermoplastic composition includes a continuous phase in which a microinclusion additive and nanoinclusion additive are dispersed in the form of discrete domains. The continuous phase includes a matrix polymer, examples of which include polylactic acid and polyethylene terephthalate (see page 6, line 25 and page 7, line 3). The method comprises forming a porous network in the polymeric material. See page 1. Mleziva et al. teach that the pores, including nanopores, can be distribution in a substantially homogenous fashion throughout the material. See page 32, lines 1-3 of Mleziva et al. 
Mleziva et al. fail to disclose that either the microinclusion additive or the nanoinclusion additive, which form discrete domains in a continuous polymer matrix comprising a polyester (such as polylactic acid or polyethylene terephthalate), comprises a copolyetherester elastomer. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766